            Case 1:20-cv-02107-LAK Document 1 Filed 03/09/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CARLOS VILA,

                               Plaintiff,                     Docket No. 1:20-cv-2107

        - against -                                           JURY TRIAL DEMANDED


 J BRAND, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Carlos Vila (“Vila” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant J Brand, Inc. (“J Brand” or “Defendant”) hereby alleges

as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Swedish model Elsa Hosk, owned and registered by Vila, a New

York based professional photographer. Accordingly, Vila seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
            Case 1:20-cv-02107-LAK Document 1 Filed 03/09/20 Page 2 of 4




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Vila is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at 1819 62 Street, Brooklyn,

New York 11204.

       6.      Upon information and belief, J Brand is a foreign business corporation with a

place of business at 38 Gansevoort Street, New York, New York 10014. Upon information and

belief, J Brand is registered with the New York State Department of Corporations to do business

in New York. At all times material hereto, J Brand has operated its Instagram Page at the URL:

www.Instagram.com/JBrandJeans (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Vila photographed Swedish model Elsa Hosk (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Vila is the author of the Photograph and has at all times been the sole owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-193-429.

       B.      Defendant’s Infringing Activities

       10.     J Brand posted the Photograph on its Website as tool to promote its brand and to

purchase the jeans in the Photograph the model is wearing. A screenshot of the Photograph on

the Website is attached hereto as Exhibit B.
            Case 1:20-cv-02107-LAK Document 1 Filed 03/09/20 Page 3 of 4




       11.     J Brand did not license the Photograph from Plaintiff for its Website, nor did J

Brand have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     J Brand infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. J Brand is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by J Brand have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant J Brand be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;
            Case 1:20-cv-02107-LAK Document 1 Filed 03/09/20 Page 4 of 4




       2.      Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits, gains or

               advantages of any kind attributable to Defendant’s infringement of Plaintiff’s

               Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 9, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff Carlos Vila
